


117 HR 3126 IH: Healthy Maternity and Obstetric Medicine Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3126
IN THE HOUSE OF REPRESENTATIVES

May 11, 2021
Mrs. Watson Coleman (for herself, Ms. Adams, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Carson, Ms. Chu, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Espaillat, Mr. Evans, Mr. Foster, Ms. Lois Frankel of Florida, Mrs. Hayes, Mr. Johnson of Georgia, Mr. Jones, Mr. Kilmer, Mr. Langevin, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Levin of California, Mrs. Carolyn B. Maloney of New York, Mr. Meeks, Ms. Meng, Mr. Moulton, Ms. Norton, Mr. Payne, Mr. Pocan, Ms. Ross, Ms. Roybal-Allard, Ms. Sewell, Ms. Sherrill, Mr. Smith of Washington, Ms. Stevens, Ms. Strickland, Mr. Swalwell, Ms. Tlaib, Mr. Torres of New York, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. García of Illinois, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and Labor, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XXVII of the Public Health Service Act to provide for a special enrollment period for pregnant women, and for other purposes.


1.Short titleThis Act may be cited as the Healthy Maternity and Obstetric Medicine Act or the Healthy MOM Act. 2.Findings and purpose (a)FindingsCongress finds the following:
(1)Pregnancy is a significant life event for millions of women in the United States each year. (2)For more than 30 years, our Nation, through the Medicaid program, has recognized that pregnant women need immediate access to affordable care, and has allowed women who meet income-eligibility requirements to enroll in Medicaid coverage when they become pregnant.
(3)Congress recognized the central importance of maternity coverage by classifying maternity and newborn care as one of the ten essential health benefits that must now be covered on most individual and small group health insurance plans under section 1302(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)(1)). (4)Congress has also recognized the significant challenge of maternal mortality and the need to eliminate disparities in maternal health outcomes for pregnancy-related and pregnancy-associated deaths, and to improve health outcomes for both mothers and babies through passage of the Preventing Maternal Deaths Act of 2018 (Public Law 115–344).
(5)Access to comprehensive maternity coverage allows women to access important pregnancy-related care, which is demonstrated to improve health outcomes for women and newborns and reduce financial costs for both consumers and insurers. (6)Uninsured women, women with grandfathered and transitional health plans, self-funded student health plans, and catastrophic and high-deductible health plans may lack access to comprehensive and affordable maternity coverage.
(7)Employer health plans that exclude dependent daughters from maternity coverage leave young women without coverage for their pregnancy, even though Federal law has long held that treating pregnancy differently than other conditions is sex-based discrimination. (8)A special enrollment period is especially important for young adults, who are at high risk for unintended pregnancies, yet young adults are frequently enrolled in catastrophic coverage, which often has fewer benefits, more restrictions, and higher deductibles.
(9)This coverage would be an equalizer for communities of color. The maternal mortality rate varies drastically by race and ethnicity, and where a woman lives. The rising maternal mortality rate in the United States is driven predominantly by the disproportionately high African-American maternal mortality rate, which is four times more than the rate for White women. (10)According to the Centers for Disease Control and Prevention, about 700 women die each year in the United States from pregnancy-related complications. Black and American Indian/Alaska Native women are about three times more likely to die from a pregnancy-related cause than White women.
(11)Data demonstrates that 3 in 5 pregnancy related deaths could be prevented. Improving access to care is one way to help prevent deaths, regardless of race or ethnicity. (12)Timely maternity care improves the health of pregnant women, as well as birth outcomes and the health of babies throughout their lifetimes. Pregnancy-related maternal mortality is three to four times higher among women who receive no maternity care compared to women who do. Regular maternity care can detect or mitigate serious pregnancy-related health complications, including preeclampsia, placental abruption, complications from diabetes, complications from heart disease, and Graves’ disease, all of which can result in morbidity or mortality for the mother or newborn.
(13)The Centers for Disease Control and Prevention reports that more than half of all maternal deaths occur at delivery or in the first postpartum year, whereas just more than one-third of pregnancy-related or pregnancy-associated deaths occur while a person is still pregnant. Yet, for women eligible for the Medicaid program on the basis of pregnancy, such Medicaid coverage lapses at the end of the month on which the 60th postpartum day lands. (14)Timely maternity care and adequate postpartum care can reduce short- and long-term health care costs. If a woman does not have access to affordable maternity care during her pregnancy, and she or her newborn experiences pregnancy complications that result in health problems after birth, their insurer may end up paying much higher costs than if the insurer had covered the woman’s maternity care during her pregnancy. Intensive maternity care can reduce hospital and neonatal intensive care unit admissions among infants, resulting in cost savings of $1,768 to $5,560 per birth. For women with high-risk pregnancies, intensive maternity care saves $1.37 for every $1 invested in maternity care.
(b)PurposeThe purpose of this Act is to protect the health of women and newborns by ensuring that all women eligible for coverage through the Exchanges established under title I of the Patient Protection and Affordable Care Act (Public Law 111–148) and women eligible for other individual or group health plan coverage can access affordable health coverage during their pregnancy. 3.Providing for a special enrollment period for pregnant individuals (a)Public Health Service ActSection 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2)) is amended by inserting including a special enrollment period for pregnant individuals, beginning on the date on which the pregnancy is reported to the health insurance issuer before the period at the end.
(b)Patient protection and affordable care actSection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended— (1)in subparagraph (C), by striking and at the end;
(2)by redesignating subparagraph (D) as subparagraph (E); and (3)by inserting after subparagraph (C) the following new subparagraph:

(D)a special enrollment period for pregnant individuals, beginning on the date on which the pregnancy is reported to the Exchange; and. (c)Special enrollment periods (1)Internal Revenue CodeSection 9801(f) of the Internal Revenue Code of 1986 (26 U.S.C. 9801(f)) is amended by adding at the end the following new paragraph:

(4)For pregnant individuals
(A)A group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon pregnancy, with the special enrollment period beginning on the date on which the pregnancy is reported to the group health plan or the pregnancy is confirmed by a health care provider. (B)The Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for pregnant individuals to enroll in coverage and effective date of such coverage..
(2)ERISASection 701(f) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181(f)) is amended by adding at the end the following:  (4)For pregnant individuals (A)A group health plan or health insurance issuer in connection with a group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon pregnancy, with the special enrollment period beginning on the date on which the pregnancy is reported to the group health plan or health insurance issuer or the pregnancy is confirmed by a health care provider.
(B)The Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for pregnant individuals to enroll in coverage and effective date of such coverage.. (d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning after the 2021 plan year.
4.Coverage of maternity care for dependent childrenSection 2719A of the Public Health Service Act (42 U.S.C. 300gg–19a) is amended— (1)in subsection (e), by inserting (other than subsection (f)) after this section; and 
(2)by adding at the end the following:  (f)Coverage of maternity careA group health plan, or health insurance issuer offering group or individual health insurance coverage, that provides coverage for dependants shall ensure that such plan or coverage includes coverage for maternity care associated with pregnancy, childbirth, and postpartum care for all participants, beneficiaries, or enrollees, including dependants, including coverage of labor and delivery. Such coverage shall be provided to all pregnant dependents regardless of age..
5.Federal employee health benefit plans
(a)Coverage of pregnancy
(1)In generalThe Director of the Office of Personnel Management shall issue such regulations as are necessary to ensure that pregnancy is considered a change in family status and a qualifying life event for an individual who is eligible to enroll, but is not enrolled, in a health benefit plan under chapter 89 title 5, United States Code. (2)Effective dateThe requirement in paragraph (1) shall apply with respect to any contract entered into under section 8902 of such title beginning 12 months after the date of enactment of this Act.
(b)Designating certain FEHBP–Related services as excepted services under the Anti-Deficiency Act
(1)In generalSection 8905 of title 5, United States Code, is amended by adding at the end the following:  (i)Any services by an officer or employee under this chapter relating to enrolling individuals in a health benefits plan under this chapter, or changing the enrollment of an individual already so enrolled due to an event described in section 5(a)(1) of the Healthy MOM Act, shall be deemed, for purposes of section 1342 of title 31, services for emergencies involving the safety of human life or the protection of property..
(2)ApplicationThe amendment made by paragraph (1) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act. 6.Continuation of Medicaid income eligibility standard for pregnant individuals and infantsSection 1902(l)(2)(A) of the Social Security Act (42 U.S.C. 1396a(l)(2)(A)) is amended—
(1)in clause (i), by striking and not more than 185 percent; (2)in clause (ii)—
(A)in subclause (I), by striking and after the comma; (B)in subclause (II), by striking the period at the end and inserting , and; and
(C)by adding at the end the following:  (III)January 1, 2022, is the percentage provided under clause (v).; and
(3)by adding at the end the following new clause:  (v)The percentage provided under clause (ii) for medical assistance provided on or after January 1, 2022, with respect to individuals described in subparagraph (A) or (B) of paragraph (1) shall not be less than—
(I)the percentage specified for such individuals by the State in an amendment to its State plan (whether approved or not) as of January 1, 2014; or (II)if no such percentage is specified as of January 1, 2014, the percentage established for such individuals under the State's authorizing legislation or provided for under the State's appropriations as of that date..
7.Requiring and making permanent 12-month continuous coverage for pregnant and postpartum individuals under Medicaid and CHIP
(a)MedicaidSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (1)in subsection (a)—
(A)in paragraph (86), by striking and at the end; (B)in paragraph (87), by striking the period at the end and inserting ; and; and
(C)by inserting after paragraph (87) the following new paragraph:  (88)provide that the State plan is in compliance with subsection (e)(16).; and
(2)in subsection (e)(16), as added by section 9812 of the American Rescue Plan Act of 2021 (Public Law 117–2)— (A)in subparagraph (A), by striking At the option of the State, the State plan (or waiver of such State plan) may provide and inserting A State plan (or waiver of such State plan) shall provide;
(B)in subparagraph (B), in the matter preceding clause (i), by striking by a State making an election under this paragraph and inserting under a State plan (or a waiver of such State plan); and (C)by striking subparagraph (C).
(b)CHIP
(1)In generalSection 2107(e)(1)(J) of the Social Security Act (42 U.S.C. 1397gg(e)(1)(J)), as inserted by section 9822 of the American Rescue Plan Act of 2021 (Public Law 117–2), is amended to read as follows:  (J)Paragraphs (5) and (16) of section 1902(e) (relating to the requirement to provide medical assistance under the State plan or waiver consisting of full benefits during pregnancy and throughout the 12-month postpartum period under title XIX) such that the provision of assistance under the State child health plan or waiver for targeted low-income children or targeted low-income pregnant women during pregnancy and the 12-month postpartum period shall be required and shall include coverage of all items or services provided to a targeted low-income child or targeted low-income pregnant woman (as applicable) under the State child health plan or waiver). .
(2)ConformingSection 2112(d)(2)(A) of the Social Security Act (42 U.S.C. 1397ll(d)(2)(A)), as inserted by section 9822 of the American Rescue Plan Act of 2021 (Public Law 117–2), is amended by striking the month in which the 60-day period and all that follows through pursuant to section 2107(e)(1),.  (c)Conforming amendments (1)Section 9812(b) of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended to read as follows: 

(b)Effective date
(1)In generalSubject to paragraph (2), the amendment made by subsection (a) shall apply with respect to services furnished on or after the 1st day of the 1st fiscal year quarter that begins one year after the date of the enactment of this Act. (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first fiscal year quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature..
(2)Section 9822(b) of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended to read as follows:  (b)Effective date (1)In generalSubject to paragraph (2), the amendments made by subsection (a), shall apply with respect to services furnished on or after the 1st day of the 1st fiscal year quarter that begins one year after the date of the enactment of this Act.
(2)Exception for State legislationIn the case of a State child health plan under title XXI of the Social Security Act that the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first fiscal year quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.. (d)Effective dateThe amendments made by subsections (a) and (c)(1) shall take effect as if included in the enactment of section 9812 of the American Rescue Plan Act of 2021 (Public Law 117–2). The amendments made by subsections (b) and (c)(2) shall take effect as if included in the enactment of section 9822 of such Act.
8.Relationship to other lawsNothing in this Act (or an amendment made by this Act) shall be construed to invalidate or limit the remedies, rights, and procedures of any Federal law or the law of any State or political subdivision of any State or jurisdiction that provides greater or equal protection for enrollees in a group health plan or group or individual health insurance offered by a health insurance issuer.  